IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ANTHONY WILLIAMS,

              Petitioner,

v.                                                     Case No. 5D17-969

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed May 12, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Anthony Williams, Crestview, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Marjorie Vincent-Tripp
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 6, 2016

order denying Petitioner’s pro se amended motion for postconviction relief and the

January 5, 2017 order denying Petitioner’s motion for rehearing, filed in Case No. 2005-

CF-31276-B, in the Circuit Court in and for Brevard County, Florida. See Fla. R. App. P.

9.141(c)(6)(D).

       PETITION GRANTED.

COHEN, C.J., WALLIS and LAMBERT, JJ., concur.